NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1214-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOHN I. GONZALEZ,
a/k/a JOHN IGNACIO, JR.,

     Defendant-Appellant.
________________________

                   Submitted January 12, 2022 – Decided February 17, 2022

                   Before Judges Hoffman, Whipple and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 17-08-1211.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Cody T. Mason, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for respondent (Samuel Marzarella, Chief
                   Appellate Attorney, of counsel; Shiraz Deen, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      After the trial court sentenced defendant in accordance with his plea

agreement, defendant filed this appeal, challenging the denial of his motion to

suppress evidence, his aggregate fifteen-year sentence with seven years of

parole ineligibility, and a $200,000 anti-drug profiteering penalty. We affirm

the denial of defendant's suppression motion and his aggregate fifteen-year

sentence with seven years of parole ineligibility; however, we vacate the

$200,000 anti-drug profiteering penalty and remand for the trial court to conduct

a hearing and make appropriate findings regarding the assessment of the penalty.

                                        I.

      We glean the following facts from the record. On April 23, 2015, Ocean

County Prosecutor's Office Special Operations Group (SOG) detectives stopped

defendant in his vehicle in connection with a broader investigation into a

narcotics distribution network in Ocean County. SOG detectives ultimately

arrested defendant and conducted a strip search of his person, uncovering a

quantity of heroin in the groin area of his pants.

      On August 9, 2017, an Ocean County grand jury returned an indictment

charging defendant and multiple co-defendants with the following offenses:

first-degree conspiracy to distribute a controlled dangerous substance (CDS),

N.J.S.A. 2C:35-5(a)(1), 35-5b(1), and 5-2 (count one); two counts of third-


                                                                           A-1214-19
                                         2
degree CDS possession, N.J.S.A. 2C:35- 10(a)(1) (counts two and six); third-

degree possession with intent to distribute CDS, N.J.S.A. 2C:35-5(a)(1) and 35-

5b(3) (count three); third-degree CDS distribution, N.J.S.A. 2C:35-5(a)(1) and

35-5b(3) (count four); first-degree possession with intent to distribute CDS,

N.J.S.A. 2C:35-5(a)(1) and 35-5(b)(1) (count five); second-degree possession

with intent to distribute CDS, N.J.S.A. 2C:35-5(a)(1) and 35-5(b)(2) (count

seven); second-degree CDS distribution, N.J.S.A. 2C:35-5(a)(1) and 35-5(b)(2)

(count eight); second-degree conspiracy to distribute CDS, N.J.S.A. 2C:35-

5(a)(1), 35-5b(2), and 5-2 (count nine); first-degree leader of a drug-trafficking

network, N.J.S.A. 2C:35-3 (count ten); and first-degree maintaining or operating

a CDS production facility, N.J.S.A. 2C:35-4 (count eleven).

        On June 26, 2018, defendant filed a motion to suppress. The motion

primarily contended the State intercepted two phone calls from defendant's

phone on April 21, 2015, utilizing a wiretap order that expired on March 29,

2015.    Defendant cited to the arrest warrant affidavits for two of his co-

defendants, which detailed the interceptions and referenced the expired order.

The State conceded that the arrest warrant affidavits referenced the expired

warrant, but asserted that this was a clerical error; in fact, the calls were actually

intercepted pursuant to a separate wiretap order issued on April 13, 2015. The


                                                                               A-1214-19
                                          3
State submitted a supporting certification from the prosecutor assigned to the

case, explaining the clerical error, and provided a copy of the valid wiretap

order. On September 27, 2018, following oral argument, the trial court issued

an oral decision denying the motion. The judge found the information contained

in the arrest warrant affidavits of two co-defendants' affidavits was the result of

clerical error, and thus only a "technical violation" not warranting suppression.

      On February 27, 2019, pursuant to a negotiated plea agreement, defendant

pled guilty to count five and count seven, amended to third-degree possession

with intent to distribute. During his plea colloquy, defendant stated: 1) he

possessed more than five ounces of heroin, which he intended to distribute

between January 7 and April 23, 2015, in Barnegat and Seaside Heights, and

elsewhere in Ocean County and 2) he possessed cocaine, which he intended to

distribute, between December 22, 2014 and April 23, 2015, in Toms River.

Under the plea agreement, the State agreed to, among other things, not seek

extended-term sentences for either offense and to recommend consecutive terms

of ten years, with a five-year parole bar, and five years, with a two-year parole

bar, respectively.

      On April 12, 2019, the trial court imposed the prison terms provided in

the plea agreement, resulting in an aggregate fifteen-year sentence with seven


                                                                             A-1214-19
                                        4
years of parole ineligibility. Also pursuant to the plea agreement, the judge

imposed $203,380 in fines, including a $200,000 anti-drug profiteering penalty

pursuant to N.J.S.A. 2C:35A-3; dismissed the remaining charges; and awarded

defendant 1,349 days of jail credit and 100 days of gap-time credit.

      This appealed followed, with defendant raising the following arguments:

            POINT I

            THE MATTER MUST BE REMANDED BECAUSE
            THE TRIAL COURT ERRED IN DENYING THE
            MOTION TO SUPPRESS EVIDENCE WITHOUT
            FIRST HOLDING AN EVIDENTIARY HEARING.

            POINT II

            RESENTENCING IS REQUIRED BECAUSE THE
            TRIAL COURT IMPOSED SENTENCE BASED ON
            THE INCORRECT BELIEF THAT DEFENDANT
            WAS ELIGIBLE FOR TWO EXTENDED-TERM
            SENTENCES;       WRONGLY        IMPOSED
            CONSECUTIVE      TERMS;    ERRONEOUSLY
            IMPOSED A $200,000 FINE; AND DENIED JAIL
            CREDIT FOR THE DAY OF ARREST.

            A.    THE COURT ERRED IN DEFERRING TO
                  BOTH OF THE STATE'S RECOMMENDED
                  SENTENCES BECAUSE THE STATE COULD
                  ONLY SEEK, AND WAIVE, A SINGLE-
                  EXTENDED SENTENCE.

            B.    THE COURT ERRED IN                   IMPOSING
                  CONSECUTIVE SENTENCES.



                                                                        A-1214-19
                                       5
            C.    NEITHER THE RECORD NOR THE COURT'S
                  FINDINGS JUSTIFIED IMPOSITION OF A
                  $200,000 ANTI-DRUG    PROFITEERING
                  PENALTY.

            D.    DEFENDANT MUST BE AWARDED AN
                  ADDITIONAL DAY OF JAIL CREDIT FOR
                  THE DAY OF HIS ARREST.

                                       II.

                                       A.

      Defendant first contends the trial court should have held an evidentiary

hearing before ruling on his motion to suppress. Generally, a motion to suppress

evidence requires a hearing, and if material facts are disputed, testimony must

be heard. R. 3:5-7(c). But, "[t]he mere allegation of a warrantless search . . .

does not place material issues in dispute . . . ." State v. Green, 346 N.J. Super.

87, 91 (App. Div. 2001). Rule 3:5-7(b) provides that when a defendant files

notice that he or she will seek to suppress evidence seized without a warrant, the

State must file a motion, together with a brief and a statement of facts. The

defendant then is required to file a brief and counterstatement of facts. R. 3:5-

7(b). "It is only when the defendant's counter-statement places material facts in

dispute that an evidentiary hearing is required." Green, 346 N.J. Super. at 90.

      Here, defendant filed the motion to suppress on the basis that the wiretaps

were authorized in an expired wiretap order. Defendant supported the motion

                                                                            A-1214-19
                                        6
with the two arrest warrant affidavits indicating that the intercept of the phone

calls in question were authorized by the expired wiretap order.           In these

affidavits, the State indicated that it had conducted wiretap intercepts on April

21, 2015, targeting the telephone number ending in 5623 in the recorded wiretap

sessions labeled #144 and #172. Defendant then argued that the interceptions

during these sessions was illegal because the wiretap order targeting the 5623

number expired on March 29, 2015.

      The State responded to defendant's argument by conceding that the

references in the arrest affidavits were the result of a typographical error.

Indeed, the State explained that sessions #144 and #172 were actually authorized

by a subsequent "rover" wiretap order issued on April 13, 2015. This rover order

authorized interceptions of communications through May 13, 2015, over the

telephone number ending in 7286, as well as those over "other wireless

telephone facility numbers used by [defendant], to be ascertained by the person

implementing the Order, pursuant to N.J.S.A. 2A:156A-9(g)2." Thus, instead

of the 5623 number listed in the arrest affidavits, sessions #144 and #172 were

conducted over the telephone number ending in 1814, which was authorized for

interception as another number "used by" defendant pursuant to the rover order.

In support of its position, the State provided the trial court with the rover order


                                                                             A-1214-19
                                        7
as well as the unalterable transcripts generated by the "voicebox" recording

system for sessions #144 and #172, which reflected that they were conducted

over the 1814 telephone number.

      Because the sole source of the material dispute of fact was the incorrect

number listed on the arrest affidavits, which was conceded by the State as an

error and then fully explained, the only remaining issue for the trial court was

the purely legal question of whether the errors on the arrest affidavits required

suppression of the interceptions. Clearly, these clerical errors presented no

material issues of fact, nor did they provide any basis to suppress the challenged

intercepts.

                                        B.

      This court reviews the trial court's sentencing determinations "in

accordance with a deferential standard." State v. Fuentes, 217 N.J. 57, 70

(2014). "The reviewing court must not substitute its judgment for that of the

sentencing court." Ibid. Therefore, this court

              must affirm the sentence unless (1) the sentencing
              guidelines were violated; (2) the aggravating and
              mitigating factors found by the sentencing court were
              not based upon competent and credible evidence in the
              record; or (3) "the application of the guidelines to the
              facts of [the] case makes the sentence clearly
              unreasonable so as to shock the judicial conscience."


                                                                            A-1214-19
                                         8
            [Ibid. (alteration in original) (quoting State v. Roth, 95 N.J. 334,
            364-65 (1984)).]

      Defendant contends the trial court erred in accepting the State's

recommended sentences for both counts five and seven as binding; because the

State could only seek extended terms for one offense, it could only waive its

right to bind the court for one offense. N.J.S.A. 2C:43-6f allows the State to

either seek an extended term and or, through N.J.S.A. 2C:35-12, waive its right

and instead bind the trial court to impose a specified lesser sentence. However,

N.J.S.A. 2C:44-5(a)(2) provides that "[n]ot more than one sentence for an

extended term shall be imposed."

      Contrary to defendant's contentions, this does not appear to be a matter of

statutory interpretation. There is no indication that N.J.S.A. 2C:44-5(a)(2) is

relevant when the State waives its right to seek an extended term. Nor does

defendant argue that the substance of the recommendation is unjust.          The

recommended sentences were agreed upon in the negotiated plea agreement.

      Defendant next contends the trial court failed to analyze whether a

consecutive sentence should be imposed in accordance with the guidelines set

forth by the New Jersey Supreme Court in State v. Yarbough, 100 N.J. 627, 643-

44 (1985). The trial court has discretion in determining whether a sentence



                                                                           A-1214-19
                                       9
should be concurrent or consecutive. State v. Cuff, 239 N.J. 321, 347 (2019).

In doing so, the trial court must consider the following factors:

            (1) there can be no free crimes in a system for which
            the punishment shall fit the crime;

            (2) the reasons for imposing either a consecutive or
            concurrent sentence should be separately stated in the
            sentencing decision;

            (3) some reasons to be considered by the sentencing
            court should include facts relating to the crimes,
            including whether or not:

                   (a) the crimes and their objectives were
                   predominantly independent of each other;

                   (b) the crimes involved separate acts of
                   violence or threats of violence;

                   (c) the crimes were committed at different
                   times or separate places, rather than being
                   committed so closely in time and place as
                   to indicate a single period of aberrant
                   behavior;

                   (d) any of the crimes involved multiple
                   victims;

                   (e) the convictions for which the sentences
                   are to be imposed are numerous;

            (4) there should be no double counting of aggravating
            factors;




                                                                       A-1214-19
                                       10
            (5) successive terms for the same offense should not
            ordinarily be equal to the punishment for the first
            offense . . . .

            [Yarbough, 100 N.J. at 643-44.]

      Here, count five concerned possession with intent to distribute heroin,

N.J.S.A. 2C:35-5(a)(1), while count seven concerned possession with intent to

distribute cocaine in Toms River starting in December 2014, N.J.S.A. 2C:35 -

5(a)(1). Defendant argues the trial court did not address all the factors, that the

offenses were not predominantly independent, that both offenses occurred

during "almost" the same time and "in the same general area," that there were

no victims because he did not actually distribute, and there were not "numerous"

offenses.

      Our case law does "not require . . . that the trial court explicitly reject each

and every mitigating factor argued by a defendant" particularly when "we can

readily deduce from the sentencing transcript . . . ." State v. Bieniek, 200 N.J.

601, 609 (2010).     The trial court recognized its "obligation to conduct an

analysis of whether . . . consecutive sentences are appropriate" and aptly noted

that, under Yarbough, "there shall be no free crimes." In deciding the sentences

should run consecutively, the trial court noted the two offenses involve "separate

acts in separate municipalities over not identical time periods involving separate


                                                                               A-1214-19
                                        11
substances . . . . [Defendant] committed [these crimes] at different times and

places. They involve different distribution or efforts to possess with intent to

distribute to different people." The trial court further noted it "[had] not double

counted any of the aggravating factors." The record supports the trial court's

conclusions; the offenses, though related, are separate and distinct.

Accordingly, we find no abuse of discretion. Fuentes, 217 N.J. at 70.

      Defendant next contends the $200,000 anti-drug profiteering penalty,

pursuant to N.J.S.A. 2C:35A-3, was not required or supported by the record.

N.J.S.A. 2C:35A-3(a) permits trial courts to "sentence [a defendant] to pay a

monetary penalty" where the defendant "has been convicted of a crime defined

in chapter 35 or 36 of this Title . . . ." However, N.J.S.A. 2C:35A-3(a) requires

the trial court to "find[] at a hearing . . . that the prosecutor has established by a

preponderance of the evidence one or more of the grounds specified in this

section." These grounds include finding defendant to be a "drug profiteer ," a

"wholesale drug distributer," a "professional drug distributer," and "involved in

criminal street gang related activity," among other things. N.J.S.A. 2C:35A-

(3)(a).

      The trial court imposed the $200,000 penalty without making any

findings, as the penalty was imposed pursuant to the negotiated plea agreement.


                                                                               A-1214-19
                                         12
The State contends that because the penalty was agreed to by both parties in the

negotiated plea agreement, no hearing was necessary. We disagree. Although

this monetary penalty is permitted, the trial court must conduct a hearing at

which the State must prove by a preponderance of the evidence one or more of

the grounds specified in N.J.S.A. 2C:35A-3(a). The trial court imposed the

negotiated penalty without conducting a hearing or making any such findings.

      Finally, defendant contends the trial court erred in failing to grant him jail

credit for April 23, 2015, the date of his arrest. Defendant's jail credit begins

for his time in custody starting on April 24, 2015. The State concedes defendant

was pulled over on April 23, 2015, at 9:30 p.m., but asserts that "[i]t is unclear

exactly what time afterwards the motor vehicle stop resulted in an arrest " and

that the record reflects an official arrest date of April 24, 2015.

      A defendant is entitled to credit "for any time served in custody in jail

. . . between arrest and the imposition of sentence." R. 3:21-8(a). Jail credits

"provide day-for-day credits for time spent in custody . . . ." State v. Rippy, 431

N.J. Super. 338, 347 (App. Div. 2013) (emphasis added) (citing R. 3:21-8(a));

State v. Hernandez, 208 N.J. 24, 48-49 (2011). The date of admission to jail

begins the jail credit. It does not matter if a defendant arrives at the jail shortly

before midnight. On remand, the State shall provide the court with a copy of


                                                                              A-1214-19
                                        13
the relevant jail record so that the court can confirm the exact date and time of

defendant's admission to the county jail, and if the record shows that defendant's

admission to jail occurred on April 23, 2105, the court shall award defendant a

jail credit for that day.

       In conclusion, we affirm the denial of defendant's suppression motion and

his aggregate fifteen-year sentence with seven years of parole ineligibility; in

addition, we vacate the $200,000 anti-drug profiteering penalty and remand for

the trial court to conduct a hearing and make appropriate findings as to whether

there exists grounds for the imposition of the anti-drug profiteering penalty. In

addition, the court shall determine if defendant is entitled to one more day of

jail credit.

       Any arguments not addressed lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(2).

       Affirmed, in part, and vacated and remanded, in part. We do not retain

jurisdiction.




                                                                            A-1214-19
                                         14